 In the Matter of AMERICAN FRANCE LINEet al.(AMERICAN SCANTICLINE,INC.,AMERICAN SOUTH AFRICAN LINE, INC., AMERICANSTEAMSHIP COMPANY, AMERICAN SUGAR TRANSIT CORPORATION,AMERICANWEST AFRICAN LINE,INC.,ANCHOR LINE, LIMITED,ARGONAUT LINE, INC., THE ATLANTIC & CARIBBEAN STEAM NAVIGA-TION COMPANY,ATLANTIC GULF AND WEST INDIES STEAMSHIPLINES, THE ATLANTIC REFINING COMPANY,BALTIMORE & CAROLINALINE, INC., BALTIMORE-INSULAR LINE,INC.,BALTIMOREMAILSTEAMSHIP COMPANY,A. H. BULL STEAMSHIP COMPANY, CALMARSTEAMSHIP CORPORATION,CITIES SERVICE OIL COMPANY,COLONIALNAVIGATION COMPANY,CONTINENTAL STEAMSHIP COMPANY, EAST-ERN STEAMSHIP LINES, INC., THE EXPORT STEAMSHIP CORPORATION,GRACE LINE, INC., GULF OIL CORPORATION,ISTHMIAN STEAMSHIPCOMPANY,KELLOGG STEAMSHIP CORPORATION,LYKES BROTHERS RIP-LEY STEAMSHIP COMPANY, INC.,MERCHANTS&MINERS TRANSPORTA-,TION COMPANY, MISSISSIPPI SHIPPING COMPANY,MOORE & MCCOR-MACK COMPANY,INC.,MOOREMACK GULF LINES,INC.,MUNSONSTEAMSHIP COMPANY,NEWTEX STEAMSHIP CORPORATION,NEW YORK& CUBA MAIL STEAMSHIP COMPANY, THE NEW YORK & PORTO RICOSTEAMSHIP COMPANY,ORE STEAMSHIP CORPORATION,PANAMA RAIL-ROAD COMPANY STEAMSHIP LINE,PENNSYLVANIA SHIPPING COM-PANY, PETROLEUM NAVIGATION COMPANY, THE PURE OIL COMPANY,RICHFIELD OIL COMPANY,SEAS SHIPPING COMPANY,INC., SEATRAINLINES, INC., SHEPARD STEAMSHIP COMPANY, SINCLAIR NAVIGATIONCOMPANY,SOCONY-VACUUM OIL COMPANY,SOUTH ATLANTICSTEAMSHIP COMPANY, SOUTHERN PACIFIC COMPANY,SOUTHERNSTEAMSHIP COMPANY, SOUTHGATE NELSON COMPANY,STANDARDFRUIT & STEAMSHIP COMPANY,STANDARD OIL COMPANY OF NEWJERSEY,SUN OIL COMPANY,SWORD STEAMSHIP LINE,INC., TAMPAINTER-OCEAN STEAMSHIP COMPANY,TANKERS CORPORATION, TIDE-WATER ASSOCIATION OIL COMPANY,UNITED FRUIT COMPANY, WATER-MAN STEAMSHIP CORPORATION)andINTERNATIONAL SEAMEN'SUNION OF AMERICACase No. R-157-Decided July 16, 1937Water TransportationIndustry-Election Ordered:prior collective agree-ments no bar to holding;controversyconcerning representation of employees-rival organizations;substantial doubt as to majority status-question affectingcommerce:employeesdirectlyengaged in interstate commerce-UnitAppro-641 DECISIONS AND ORDERS65priate for Collective Bargaiiving:eligibility for membership in both rival organ-izations;established labor organizations in industry;unlicensed personnel.Mr. David A. Moscovitzfor the Board.Hunt, Hill do Betts,byMr. John W. Crandall,of New York City,for American Diamond Lines.Mr. Thomas A. Parttt,of New York City, for American TankersCorporation.Mr. Ira A. Campbell,of New York City, for American ScanticLine, Inc., American South African Line, Inc., American SugarTransit Corporation, American West African Line, Inc., ArgonautLine, Inc., The Atlantic & Caribbean Steam Navigation Company,Atlantic Gulf and West Indies Steamship Lines, Baltimore-InsularLine, Inc., Baltimore Mail Steamship Company, A. H. Bull Steam-ship Company, Calmar Steamship Corporation, Clyde Mallory Lines,ColonialNavigation Company, Continental Steamship Company,Grace Line, Inc., Isthmian Steamship Company, Lykes BrothersRipley Steamship Company, Inc., Merchants & Miners Transporta-tionCompany, Moore & McCormack Company, Inc., MooremackGulf Lines, Inc., Munson Steamship Company, New York & CubaMail Steamship Company, The New York & Porto Rico SteamshipCompany, Ore Steamship Corporation, Pennsylvania Shipping Com-pany, Sinclair Navigation Company, South Atlantic Steamship Com-pany, Southern Steamship Company, Standard Oil Company ofN. J., Sword Steamship Line, Inc., Tampa Inter-Ocean SteamshipCompany, Tidewater Association Oil Company, United FruitCompany.Mr. Kenneth B. Halstead,of New York City, also appearing forIsthmian Steamship Company.Mr. David S. JacksonandMr. Daniel C. Colesworthy,of NewYork City, for American Steamship Company.Mr. Harry Rosenblum,of Philadelphia, Pa., for The Atlantic Re-fining Company.Mr. T. Thorwald Jensen,of New York City, for Cities Service OilCompany.Mr. J. Alfred Coates,of New York City, for Eastern SteamshipLines, Inc.Col.Kenneth GardnerandMr. J. Ward O'Neill,of New YorkCity, for The Export Steamship Corporation.Mr. Jeremiah J. O'Connorfor Gulf Oil Corporation.Mr. R. A. Murphy,of New York City, for Kellogg Steamship Cor-poration.Mr. Denis A. Moloneyfor Newtex Steamship Corporation.Mr. W. R. Pfizer,of New York City, for Panama Railroad Com-pany Steamship Line. 66NATIONAL LABOR RELATIONS BOARDMr. Joseph V. Blakefor The Pure Oil Company and SabineTransportation Company, Inc.Mr. James P. Deane,of New York City, for Richfield Oil Com-pany.Mr. Frank V. Barns,of New York City, for Seas Shipping Com-pany, Inc.Mr. Graham M. Brush,of New York City, for Seatrain Lines, Inc.Mr. Otis W. Shepard,of New York City, for Shepard Steamship'Company.Mr. Austin T. Foster,of New York City, for Socony-Vacuum OilCompany.Mr. C. L. Minorfor Southern Pacific Company.Mr. J. B. MoffettandMr. Layton M. Schock,of Philadelphia, Pa.,for Sun Oil Company.Barber, Matters, Gay ct Vander Clute,byMr. Benn Barber,of NewYork City, for Waterman Steamship Corporation, and also appear-ing specially for Anchor Line, Ltd.Phillips,Mahoney & Fielding, by Mr. W. G. Goldman,of NewYork City, for I. S. U.Mr. William L. Standard, Mr. S. M. Blinken,andMr. Hyman N.Glickstein,of New York City, for N. M. U.Mr. Edward D. McLaughlin,of Chester, Pa., for Sun MarineEmployees Association.Mary Lemon SchleiferandMr. Henry W. Lehmann,of counselto the Board.DECISIONSTATEMENT OF CASEOn June 117 1937, International Seamen's Union of America, hereincalled I. S. U., pursuant to permission granted by the NationalLabor Relations Board, herein called the Board, filed petitions withthe Board alleging that questions affecting commerce had arisenconcerning the representation of the unlicensed personnel employed,respectively, by the following companies : American France Line,American Caribbean Line, American Diamond Lines, American Ex-port Lines, American Foreign Steamship Corporation, AmericanRepublics Line, American Scantic Line, Inc., American SteamshipCompany, American South African Line, Inc., American SugarTransitCorporation,American Tankers Corporation, AmericanWest African Line, Inc., Anchor Line, Limited, Argonaut Line, Inc.,The Atlantic & Caribbean Steam Navigation Company, AtlanticGulf and West Indies Steamship Lines, The Atlantic Refining Com-pany, Baltimore & Carolina Line, Inc., Baltimore-Insular Line, Inc., DECISIONS AND ORDERS67Baltimore Mail Steamship Company, Baltimore Steam Packet Com-pany,Barbour Steamship Lines, Inc., A. H. Bull SteamshipCompany, Calmar Steamship Corporation, Cities Service Oil Com-pany, Clyde Mallory Line, Colonial Navigation Company, Contin-entalSteamshipCompany, Cosmopolitan Shipping Company,Eastern Steamship Lines, Inc., The Export Steamship Corporation,Grace Line, Inc., Gulf Oil Corporation, Isthmian Steamship Com-pany, Kellogg Steamship Corporation, Lykes Brothers Ripley Steam-ship Company, Inc., Merchants & Miners Transportation Company,Mississippi Shipping Company, Moore & McCormack Company, Inc.,Mooremack Gulf Lines, Inc., Munson Steamship Company, NewtexSteamship Corporation, New York & Cuba Mail Steamship Company,The New York & Porto Rico Steamship Company, Ocean SteamshipCompany of Savannah, Old Dominion Steamship Line, Ore Steam-shipCorporation,Panama Railroad Company Steamship Line,Pennsylvania Shipping Company, The Pure Oil Company, PortoRico Line, Petroleum Navigation Company, Richfield Oil Company,Red "D" Line of Steamships, Sabin Towing Company, SavannahLine,SeasShipping Company, Inc., Seatrain Lines, Inc., ShepardSteamship Company, Sinclair Navigation Company, Socony-VacuumOil Company, South Atlantic Steamship Company, Southern PacificCompany, Southern Steamship Company, Southgate Nelson Com-pany,' Standard Fruit & Steamship Company, Standard Oil Com-pany of New Jersey, Standard Navigation Company, Sun OilCompany, Sword Steamship Line, Inc., Tampa Inter-Ocean Steam-ship Company, Tankers Corporation, The Texas Company, TidewaterAssociation Oil Company, United Fruit Company, and WatermanSteamship Corporation.The petitions requested the Board to inves-tigate and to certify representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On June 11, 1937, the Board, acting pursuant to Article III, Section10 (c) (2) of National Labor Relations Board Rules and Regula-tions-Series1, as amended, directed that the cases be consolidatedfor the purposes of a hearing, and, acting pursuant to Article III,Section 3 of said Rules and Regulations, ordered investigations to beconducted and an appropriate hearing to be provided for upondue notice.Pursuant to notice of hearing duly issued by the Board and servedon all the parties, a hearing was held in New York City on June 21,1937, before Robert M. Gates, the Trial Examiner duly designatedby the Board.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, it was1Erroneously called American Hampton Roads Line in the petition. 68NATIONAL LABOR RELATIONS BOARDstated that American Caribbean Line, American Export Lines, Amer-ican France Line, Barbour Steamship Lines, Inc., Old DominionSteamship Line, Porto Rico Line, Red "D" Line of Steamships, andSavannah Line, are all trade names of lines operated by other com-panies concerning which petitions had been filed at the same time.The petitions filed concerning the American Caribbean Line,American Export Lines, American France Line, Barbour SteamshipLines, Inc., Old Dominion Steamship Line, Porto Rico Line, Red"D" Line of Steamships, and Savannah Line will, therefore, not befurther considered.It also appeared that Petroleum Navigation Company had notbeen served with notice of hearing, and that no one representing thiscompany appeared at the hearing. The petition concerning thiscompany, will, therefore, be dismissed.The motion of counsel for American Diamond Lines that the peti-tion concerning this company be dismissed, on the grounds that thisis a line operated by Black Diamond Steamship Corporation and thatelections are being held in this line pursuant to a prior directionof the Board; was granted.During the course of the hearing Sun Oil Company moved that thecase concerning it be severed from the other companies and the SunMarine Employees Association filed a petition to intervene.TheTrial Examiner reserved decision on both motions.The motion forseverance is hereby denied; the petition to intervene is herebygranted.Many objections to the introduction of evidence were made by rep-resentatives of various parties.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.The Board, after examination of the record, feels that furtherinvestigation is necessary before rendering a decision on the petitionsfiled concerning American Foreign Steamship Corporation, Ameri-can Republics Line, American Tankers Corporation, Baltimore SteamPacket Company, Clyde Mallory Lines, Cosmopolitan ShippingCompany, Ocean Steamship Company of Savannah, Sabin TowingCompany, Standard Navigation Company, and The Texas Company.The following decision deals only with the petitions filed concerningthe companies listed in the caption.Upon the entire record in the case, the Board now makes thefollowing :2Matter of International Me?canttileMarine Company,LnekenbachSteamship Company,Inc.,Black Diamond Steamship Corporation,andNational Maritime Union of America.Cases Nos R-144, R-145,and R-14ti,Decision and Direction of Electionissued June 11,1937, 2 N L. R. B. 971 DECISIONS AND ORDERSFINDINGS OF FACT1.BUSINESS OF THE COMPANIES69American Scantic Line, Inc., American South African Line, Inc.,American Steamship Company, American Sugar Transit Corpora-tion,American West African Line, Inc., Argonaut Line, Inc., TheAtlantic & Caribbean Steam Navigation Company, The AtlanticRefining Company, Baltimore-Insular Line, Inc., Baltimore MailSteamship Company, A. H. Bull Steamship Company, CalmarSteamship Corporation, Cities Service Oil Company, Colonial Navi-gation Company, Continental Steamship Company, Eastern Steam-ship Lines, Inc., The Export Steamship Corporation, Grace Line,Inc.,Gulf Oil Corporation, Isthmian Steamship Company, KelloggSteamship Corporation, Lykes Brothers Ripley Steamship Com-pany, Inc., Merchants & Miners Transportation Company, Missis-sippi Shipping Company, Moore & McCormack Company, Inc.,Mooremack Gulf Lines, Inc., Munson Steamship Company, NewtexSteamship Corporation, New York & Cuba Mail Steamship Com-pany, The New York & Porto Rico Steamship Company, Ore Steam-shipCorporation,Panama Railroad Company Steamship Line,Pennsylvania Shipping Company, The Pure Oil Company, Rich-field Oil Company, Seas Shipping Company, Inc., Seatrain Lines,Inc., Shepard Steamship Company, Sinclair Navigation Company,Socony-Vacuum Oil Company, South Atlantic Steamship Company,Southern Pacific Company, Southern Steamship Company, South-gateNelson Company, Standard Fruit & Steamship Company,Standard Oil Company of New Jersey, Sun Oil Company, SwordSteamship Line, Inc., Tampa Inter-Ocean Steamship Company, Tide-water Association Oil Company, -United Fruit Company, and Water-man Steamship Corporation, herein called the Companies, are en-gaged in operating vessels 8 in interstate and/or foreign commerce.Anchor Line, Limited, is engaged only in the operation of vesselsunder British registry.Atlantic Gulf and West Indies Steamship Lines is the owner ofbut one vessel, which at the present time is under charter to NewYork & Cuba Mail Steamship Company.,Baltimore & Carolina Line, Inc., is, at the present time, inactiveand operating no vessels.Tankers Corporation is not engaged in operating any steamshipline or, at the present time, any vessels of American registry.We find that the Companies are engaged in traffic, transportation,and commerce among the several States and/or between the United8 The word"vessel"Is intended,throughout this Decision,to include barges and tugseven whenoperatedin harbors only.49446-38-vol. III-6 70NATIONAL LABOR RELATIONS BOARDStates and foreign countries, and that the men engaged in the op-eration of the vessels of the Companies are directly engaged in suchtraffic, transportation, and commerce.II.THEUNIONS INVOLVEDI.S.U. is a labor organization affiliated with the American Fed-eration of Labor. It admits to membership all seamen in deck, en-gine, and stewards' departments who are not required by the UnitedStates Bureau of Marine Inspection and Navigation to hold licenses.National Maritime Union of America, herein called N. M. U., is alabor organization which was formed on May 8, 1937. It is an inde-pendent organization not affiliated with any other labor organiza-tion.Itsmembership consists of the same classes of persons whichare eligible to membership in I. S. U.III.QUESTION CONCERNINGREPRESENTATIONIn the petitions which were filed, and again at the hearing, I. S. U.claimed that a majority of the unlicensed personnel employed by theCompanies desire I. S. U. to represent them.N. M. U. denies thatthis is so, but alleges on the contrary that a majority of these em-ployees desire N. M. U. to represent them.Most of the Companies,through their representatives at the hearing, admitted the existenceof a controversy between these two unions, and expressed a desirethat the Board resolve the controversy by holding elections.We find that questions have arisen concerning the representationof the unlicensed personnel employed by each of the Companies, re-spectively, and that such questions tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.The questions which have arisen concerning the representation ofthe unlicensed personnel employed on vessels operated by the Com-panies can best be resolved by the holding of elections by secretballot to determine which of these organizations the employeesinvolved desire to represent them.IV. THE APPROPRIATE UNITBoth I. S. U. and N. M. U. contend that the entire personnel inthe deck, engine, and stewards' departments who are not required tohold licenses by the United States Bureau of Marine Inspection andNavigation constitute, in the case of each of the Companies, a unitappropriate for the purposes of collective bargaining.The Board believes that there are certain employees not requiredto hold licenses who, for various reasons, should not be included inthis unit.These employees are wireless and radio operators who DECISIONS AND ORDERS71hold licenses issued by the Federal Communications Commission;chief electricians on board electrically driven boats who, accordingto testimony received at the hearing, are required to be highlytrained and who occupy positions, at salaries, comparable with thoseof licensed first assistant engineers; and junior engineers who holdlicenses,who are eligible for membership in unions comprised oflicensed personnel, which unions have in the past acted as theirrepresentative for purposes of collective bargaining.In order to insure to the employees the full benefit of their rightto self-organization and to collective bargaining, and otherwise toeffectuate the policies of the Act, we find that the unlicensed person-nel employed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, of each of the Com-panies, respectively, constitute a unit appropriate for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.V.THE EXISTING CONTRACTSI. S. U. and N. M U. each have contracts with various companiesincluded in this case.By filing these petitions we believe I. S. U.has waived its rights to assert the existence of these contracts as abar to elections.Similarly, the filing of petitions by N. M. U. inMatter of International Mercantile Marine et al.andNational Mari-time Union of America 4,precludes any assertion of rights undercontracts which it has made with any of these companies.The record also shows that several of the other Companies areoperating under contracts either made directly with their employees,orwith other representatives of their employees.We believe thatunder the present condition of unrest in the maritime industry alongthe Atlantic and Gulf Coasts, the existence of such contracts shouldnot preclude the holding of elections.VI. THE SUN OIL COMPANYThe petition for intervention filed by Sun Marine Employees As-sociation, herein called the Association, states thatin a recent elec-tion held among the employees of the Sun Oil Company, a majorityof the employees chose the Association as their representative forcollective bargaining.Since such a labor organization exists amongthe employees of this company we will direct that the Associationbe put on the ballot used in the election among the employees ofthe Sun Oil Company.4 Supra,footnote 2. 72NATIONAL LABOR RELATIONS BOARDVII.CONDUCT OF ELECTIONSWe will direct these elections to be held as soon as possible underthe direction and supervision of the Regional Director for the SecondRegion, who shall determine in her discretion the exact time, place,and procedure for posting notices of election and for balloting oneach ship, provided, however, that each vessel will be posted witha notice of election, a sample ballot, a list of employees eligible tovote, and a notice of the time and place where balloting will beconducted, at some port of call in the United States prior to theport where balloting is conducted, or, in the event the ship is to beposted and voted in the same port without an intervening trip, atleast 48 hours before balloting is conducted.Those eligible to vote will be unlicensed personnel in the deck,engine, and stewards' departments, except wireless and radio opera-tors, chief electricians on electrically driven ships, and junior engi-neers who hold licenses, who are employed on the ship when it isposted and who are still employed in one of these capacities at thetime balloting takes place, provided, however, that if any such per-son be transferred from one ship to another ship of the same com-pany during the time the election, among the employees of thatcompany is being held, he shall be entitled to vote but once.FURTHER ACTION IN THIS CASEThe Boardcontemplatesthat otherquestionswhich are not finallydisposed of by thisDecision may arise inthe conduct of these elec-tions.When suchquestions arise, and are referredto the Board bythe Regional Director as requiring further action, the Board reservesthe right to take such further action, including the rendering ofadditionalor amended decisions,as the facts require.CONCLUSIONS OF LAWOn the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.Questions affecting commerce have arisen concerning the repre-sentation of the unlicensed personnel employed in the deck, engine,and stewards' departments of the vessels operated by the Companies,respectively,within the meaning of Section 9 (c) and Section 2,subdivisions (6) and (7) of the National Labor Relations Act._—2.The unlicensed personnel employed in the deck, engine, andstewards' departments, except wireless and radio operators, chiefelectricians on electrically driven ships, and junior engineers whohold licenses, on vessels operated by each of the Companies, respec- DECISIONS AND ORDERS73tively, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended ; it isDIRECTED that, as part of the investigations authorized by the Boardto ascertain representatives for the purposes of collective bargaining,elections by secret ballot shall be conducted as soon as convenientand beginning as promptly as is practicable after the date of thisDirection, in conformity with the rules set forth hereinabove forthe conduct of such elections, under the direction and supervisionof the Regional Director for the Second Region, acting in the mat-ter as agent of the National Labor Relations Board, and subject toArticle III, Section 9 'of said Rules and Regulations-Series 1, asamended, among the unlicensed personnel employed in the deck, en-gine, and stewards' departments, except wireless and radio opera-tors, chief electricians on electrically driven ships, and junior engi-neers who hold licenses, on the vessels operated out of Atlantic andGulf ports by American Scantic Line, Inc., American South AfricanLine, Inc., American Steamship Company, American Sugar TransitCorporation, American West African Line, Inc., Argonaut Line, Inc.,The Atlantic & Caribbean Steam Navigation Company, The At-lanticRefining Company, Baltimore-Insular Line, Inc., BaltimoreMail Steamship Company, A. H. Bull Steamship Company,6 CalmarSteamship Corporation, Cities Service Oil Company, Colonial Navi-gation Company, Continental Steamship Company, Eastern Steam-ship Lines, Inc., The Export Steamship Corporation, Grace Line,Inc.,Gulf Oil Corporation, Isthmian Steamship Company, KelloggSteamship Corporation, Lykes Brothers Ripley Steamship Com-pany, Inc., Merchants & Miners Transportation Company, MississippiShipping Company, Moore & 4cCormack Company, Inc., MooremackGulf Lines, Inc., Munson Steamship Company, Newtex SteamshipCorporation, New York & Cuba Mail Steamship Company, The NewYork & Porto Rico Steamship Company, Ore Steamship Corporation,Panama Railroad Company Steamship Line, Pennsylvania Ship-ping Company, The Pure Oil Company, Richfield Oil Company, SeasShipping Company, Inc., Seatrain Lines, Inc., Shepard Steamship5Withthe exception ofB. SCatherine. 74NATIONAL LABOR RELATIONS BOARDCompany, Sinclair Navigation Company, Socony-Vacuum Oil Com-pany, South Atlantic Steamship Company, Southern Pacific Com-pany, Southern Steamship Company, Southgate Nelson Company,Standard Fruit & Steamship Company, Standard Oil Company ofNew Jersey, Sword Steamship Line, Inc., Tampa Inter-Ocean Steam-ship Company, Tidewater Association Oil Company, United FruitCompany, and Waterman Steamship Corporation, respectively, todetermine whether they desire to be represented by InternationalSeamen's Union of America or by National Maritime Union of Amer-ica, for the purposes of collective bargaining, and among the un-licensed personnel employed in the deck,engine, and stewards' de-partments,except wireless and radio operators,chief electricians onelectrically driven ships, and junior engineers who hold licenses, onthe vessels operated out of Atlantic and Gulf ports by Sun Oil Com-pany, to determine whether they desire to be represented by Inter-national Seamen'sUnion of America,National Maritime Union ofAmerica, or Sun Marine Employees Association,for the purposes ofcollective bargaining.The petitions concerning Anchor Line, Limited, Atlantic Gulfand West Indies Steamship Lines, Baltimore & Carolina Line, Inc.,Petroleum Navigation Company, and Tankers Corporation, are here-by dismissed.[SAME TITLE]AMENDMENT TO DECISIONANDSUPPLEMENTAL DECISIONAugust 16, 1937Petitions having been filed on June 11, 1937, by International Sea-men's Union of America, herein called I. S. U., concerning the repre-sentation of the unlicensed personnel employed on the vessels oper-ated by the above listed companies, herein collectively called theCompanies, and a hearing having been held in New York City onJune 21, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections on July 16,1937.The Direction of Elections directed that elections be heldamong the unlicensed personnel employed by each of the Companiesto determine whether they wished to be 'represented by I. S. U. orby National Maritime Union of America, herein called N. M. U.,except in the Sun Oil Company where the employees were to deter-mine whether they wished to be represented by I. S. U., N. M. U.,or the Sun Marine Employees Association. DECISIONS AND ORDERS'75On July 28, 1937, a petition was filed in behalf of the steamshipcompanies represented at the hearing by Ira A. Campbell, as coun-sel,which requested the Board to amend its Decision by providingfor a blank space on the ballot so that voters might designate rep-resentatives other than the two named labor organizations.OnAugust 3, 11, and 12, 1937, respectively, similar petitions were filedon behalf of Seas Shipping Company, Inc., Socony-Vacuum OilCompany, and Southern Steamship Company.On August 7, 1937,N.M. U. filed an answer to the petitions, objecting to such anamendment.We believe there is no merit in the contention of the petitioners.If any other labor organizations exist among the employees in-volved, such organizations should have petitioned to intervene inthe case.Labor organizations which desire to compete with othersin an election should be required to follow a regular procedure.Furthermore, the known organizations should be given an oppor-tunity to show, if such in fact is the case, that such organizationsare not entitled to a place on the ballot because they exist in viola-tion of Section 8, subdivision (2) of the National Labor RelationsAct, 49 Stat. 449.For these reasons, we believe we are warrantedin refusing any recognition to labor organizations which are notparties to the proceeding.We, therefore, deny this request of thepetitioners.The Board of its own motion, however, believes that the Decisionshould be amended so as to provide an additional space on the ballotin which a voter may indicate that he does not desire either of thedesignated unions to represent him.We hereby amend our decisionof July 16, 1937, to require that such a space be included on theballot.The petitions filed by some of the Companies also requested theBoard to amend its Decision, by excluding employees on tugs andbarges operated by the Companies.The Board has considered thisrequest but feels that no reason appears why these employees shouldbe excluded.This portion of the petitions is hereby denied.On August 16, 1937, N. M. U. filed a charge with the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania) al-leging that the Sun Oil Company, Marcus Hook, Pennsylvania, hadcommitted unfair labor practices, within the meaning of Section 8,subdivision (2) of the National Labor Relations Act, by dominatingand interfering with the formation and administration of a labororganization known as Sun Marine Employees Association and bycontributing financial and other support to it. In our Decision ofJuly 16, 1937, we directed that Sun Marine Employees Associationbe placed on the ballot used in the Sun Oil Company. Since it can-not be determined until after a - hearing held on these charges, 76NATIONAL LABOR RELATIONS BOARDwhether or not Sun Marine Employees Association is entitled to aplace on the ballot, we hereby order that the election to be heldamong the employees of the Sun Oil Company be postponed untilsuch time as the Board issues a decision determining whether ornot the Sun Oil Company is dominating and interfering with SunMarine Employees Association and contributing financial and othersupport to it.Complaints have been made to the Board and its agents that vari-ous steamship companies have granted passes to representatives ofone union while denying them to the other, or that even thoughpasses have been denied to representatives of both unions, that cer-tain representatives have been allowed to board vessels because em-ployees of the Company, favorable to the union which they represent,have admitted them without passes.Both of these practices con-stitute an interference with the elections which we have directed tobe held.We, therefore, take this opportunity of serving notice onthe Companies that no such preference should be shown to either oneof the unions involved, in the ways above described or in any otherway.MR. EDWIN S. SMITH took no part in the consideration of theabove Amendment to Decision and Supplemental Decision.[SAME TITLEDECISIONONPETITIONER'S MOTION FOR FURTHER HEARING ANDSTAY OF ELECTIONS PENDING SUCH FURTHERHEARINGSeptember 11, 1937Petitions having been filed on June 11, 1937, by International Sea-men's Union of America, herein called I. S. U., concerning the rep-resentation of the unlicensed personnel employed on the vessels oper-ated by the above-listed companies, herein collectively called theCompanies; and a hearing having been held in New York City onJune 21, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections on July 16,1937.The Direction of Elections directed that elections be heldamong the unlicensed personnel employed by each of the Companiesto determine whether they wished to be represented by I. S. U. orby National Maritime Union of America, herein called N. M. U.,except in the Sun Oil Company where the employees were to deter-mine whether they wished to be represented by I. S. U., N. M. U., orthe Sun Marine Employees Association. DECISIONS AND ORDERS77On August 16, 1937, the Board issued an Amendment to Deci-sion and Supplemental Decision which denied certain petitions, filedin behalf of the Companies, requesting the Board to amend its deci-sion, and which ordered that the election to be held among theemployees of the Sun Oil Company, one of the companies party tothe proceeding, be postponed until such time as the Board issue adecision determining whether or not the Sun Oil Company is domi-nating and interfering with Sun Marine Employees Association andcontributing financial and other support to it.The Board, however,amended its decision of July 16, 1937, to require that additional apacebe provided on the ballots in which a voter might indicate that hedoes not desire either of the designated unions to represent him.On September 8, 1937, the I. S. U. petitioned the Board for a fur-ther hearing and for a stay of the elections pending such furtherhearing.The petition alleges that a current reorganization of theI.S.U. is not complete and that involved in such reorganization is^apossible change in the name of the I. S. U. It is further allegedthat, unless the elections are stayed, the I. S. U. will not have theopportunity to place its changed name upon the ballot, and that thiswould be to its disadvantage.On September 10, 1937, the I. S. U. was given opportunity topresent oral arguments on its petition to the Board.The N. M. U.,as the other union whose name the Board's decision directs shall beplaced on the ballot, was also given opportunity to participate in theoral argument.The Board, after giving careful consideration to the argumentspresented, and finding no sufficient reason for a further hearing,denies the motion for further hearing.Any delay, not convincingly shown to be necessary, in the holdingof these elections will serve to continue unduly the unsettled condi-tions which now prevail upon the waterfront.At present, none ofthe unions is in a position to act as the exclusive representative ofthe unlicensed personnel of the Companies in bargaining with theCompanies.Until there has been a determination as to whichorganization, if either, a majority of the men desire as their repre-sentative for the purposes of collective bargaining, the Companiesand their unlicensed personnel cannot benefit from the orderly proc-esses of collective bargaining which it is the purpose of the Act toprocure.The unavoidable delay incident to elections of such magni-tude, and the preparation therefor, is great, and should not be aug-mented, especially in the light of the present unsettled state of laborrelations on the waterfront, without cogent reasons therefor.Wecan see nothing in the fact of the pending reorganization of theI.S.U., or otherwise stated in the motion, which would warrant thepostponement of the elections except for a short period of time. 78NATIONAL LABOR RELATIONS BOARDThe I. S. U. should be given the opportunity, if it so desires, inview of the reorganization under way, now in the hands of a com-mittee consisting ofWilliam Green, president of the AmericanFederation of Labor, Joseph P. Ryan, president of the InternationalLongshoremen's Association, and Holt Ross, of the American Feder-ation of Labor, to furnish the Board with another name to be placedon the ballot in the elections instead of International Seamen's Unionof America, and time therefor should be granted. In order to affordsuch opportunity, the elections will not be conducted before one weekfrom this date. If the Board receives notification of the changedname within seven days from the date of this decision, such changedname will appear on the ballot in lieu of International Seamen'sUnion of America; and if such name to be substituted is not receivedwithin said period of time, the name International Seamen's Unionof America on the ballot will be changed to read International Sea-men's Union of America, or its successor affiliated with the Ameri-can Federation of Labor, so that the voters may clearly know thetrue situation.To the same end, the name National Maritime Unionof America on the ballot will be changed to read National MaritimeUnion of America affiliated with the Committee for Industrial Or-ganization.The Direction of Elections is hereby amended to includethese changes.In the Amendment to Decision and Supplemental Decision datedAugust 16, 1937, the Board served notice on the Companies thatno preference should be shown to either one of the unions involved,in connection with the granting of passes to representatives of theunions involved, or in any other way.During the arguments onthe present motion, now ruled upon, the question of passes wasagain brought to the attention of the Board. It was stated to theBoard by counsel for the I. S. U. that the organizing activitiesbeing engaged in among the seamen by both the I. S. U. membersor agents and the International Longshoremen's Association, herein-after called the I: L. A., members or agents, were non-competitiveas between said two labor organizations but, on the contrary, enured,jointly, to the benefit of the I. S. U. in its present or reorganizedform as the latter may be determined by the American Federationof Labor, of which both the I. S. U. and the I. L. A. are mem-bers.In other words, it was stated that there would be but oneauthorized organization among the unlicensed personnel affiliatedwith the American Federation of Labor.For this reason it nowappears clearly to the Board, notwithstanding any arrangementsheretofore suggested or approved, that the Companies, in order toavoid discrimination in connection with its participation in activitiesleading up to and surrounding the conduct of the elections, must DECISIONS AND ORDERS79refrain from the granting of an unequal number of passes to repre-sentatives of the I. S. U. and I. L. A. jointly and in the aggregate,on the one hand, and N. M. U. on the other hand; that is, no greatertotalnumber of passes should be issued to representatives whopurport to be soliciting the adherence of the unlicensed personnelwith any unions affiliated with the American Federation of Laborthan to those soliciting; the adherence of unlicensed personnel withthe National Maritime Union of the Committee for Industrial Or-ganization.We deem this essential to the fair conduct of the elec-tions.Likewise, any arrangement under which representatives ofone of the rival unions are permitted on board ship without passes,and representatives of the other rival union are denied passes andadmittance must not be made.Any such arrangement is plainly adevice of the employer to assist affiliation of the unlicensed per-sonnel with one union and to discourage it with another. In orderto prevent such discriminatory tactics it is necessary that employersshould issue passes promptly to both sides, and in equal numbers,as above set forth, or else that passes and admittance to the shipsbe denied to agents or representatives of both rival unions.The motion refers to the fact that elections have not yet beendirected among the employees of ten named steamship lines, amongwhich, it is stated, I. S. U. has strong membership.As to thestrength of membership of I. S. U. among these lines the Boardhas no knowledge.The records made in the hearings thus farheld are not sufficient under the statute to authorize the directionsof elections as to these lines at this time ; but this affords no suffi-cient reason for postponing elections among the large number oflines as to which directions of elections have been made. It is notunreasonable to assume that while the elections are being con-ducted, taking no doubt several months before completion, elec-tions among other lines may be directed from time to time inaccordance with the statutory procedure.The objection, contained in the motion, to the direction hereto-fore made that the elections be held under the direction and super-vision of the Regional Director for the Second Region, is not welltaken.It is the judgment of the Board that this is the mostfeasiblemethod for coordinating the volume of detail incidentto the elections.The services and facilities of regional offices inother regions and ports will be utilized to the extent found desirable.CHAIRMAN MADDEN took no part in the consideration of the aboveDecision.